DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 06/16/2021 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2021.
Examiner acknowledges the applicants cancelation of claims 16-19.
Claims 1-8 are being examined on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Rhizoma Coptidis, Rhizoma Atractylodis macrocephalae, Radix Ginseng, Poria, Rhizoma Atractylodis macrocephalae, Semen 
The claims only recite the naturally occurring plant parts which are only specific anatomical parts of plants or components found within plants. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way.
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the additional elements do not add anything significant to the judicial exceptions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (CN1259935C).
Jiao’s general disclosure is to a medicine for treating hyperlipemia (hyperlipidemia) (see abstract).
cholesterol (see page 3, first paragraph) and also teaches wherein the composition has a hypoglycemic curative effect of treatment group II (see page 5, conclusion) and teaches that Rhizoma Coptidis also has hypoglycemic activity (see page 6, first paragraph). Here Jiao clearly teaches both a cholesterol agent and hypoglycemic agent which is included in the composition. 
Jiao does not specifically teach the composition comprising the specific percentages of the acitve ingredients however as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to optimize the range of the Rhizoma Coptidis to meet the instantly taught range because although the cited reference does not expressly teach the instantly claimed range the reference teaches wherein the Rhizoma Coptidis can effectively treat hyperlipidemia and it is prima facie obvious to optimize active ingredients to reach a desired outcome. The adjustment of particular conventional working conditions such as the concentration is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.
There would be a reasonable expectation of success because the prior art teaches the use of the particular ingredients as being effective in treating hyperlipidemia, reducing cholesterol and having a curative hypoglycemic effect.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (CN1259935C) as applied to claims 1-5 above, and further in view of Liu (CN101554228A), Zengzhi (CN103157059A) and Jin (KR20140112772A).
Jiao teaches a pharmaceutical composition comprising Rhizoma Coptidis and Rhizoma Atractylodis Macrocephalae however does not specifically teach the other ingredients of claims 6-8 or the specific percentages of the ingredients of claim 8.
Regarding claims 6-7, Liu’s general disclosure is to a health composition for diabetes and hyperglycemia and more specifically hyperlipidemia (see title and abstract).

Zengzhi’s general disclosure is to a composition for treating hyperglycemia and hyperlipidemia (see abstract).
Regarding claim 8, Zengzhi teaches a composition for treating hyperlipidemia comprising 8-12 parts fructus amomi and 15-24 parts of coix seed (Semen Coicis) (see abstract). 
Jin’s general disclosure is to a composition for treating obesity which can lead to hyperlipidemia and thus may prevent hyperlipidemia, hypercholesterolemia, hypertension etc. (see abstract and description, 3rd paragraph).
Jin teaches a composition comprising 4 parts by weight of Zizyphus jujuba MILL, 8 parts by weight of Atractylodis Rhizoma, 8-12 parts by weight of Coicis semen (see abstract). 
The particular percentages of claim 8 are not taught in the references however as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of each of the ingredients in a 
Therefor it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the Jiao’s, Liu’s, Zengzhi’s and Jin’s compositions comprising the active ingredients taught in the instant invention because theses compositions are particularly beneficial for treating obesity, diabetes and most of all hyperlipidemia. It is prima facie obvious to combine equivalents known for the same purpose to reach predictable results and each composition teaches the instant ingredients with respect in treating obesity, diabetes and hyperlipidemia. 
There would be a reasonable expectation of success in using the combined compositions in creating a composition for treating these diseases because the art already teaches each individual composition for doing the same and combining them into one and expecting similar results is prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655